Name: Commission Regulation (EC) NoÃ 92/2007 of 30 January 2007 fixing a complementary quantity of raw cane sugar originating in the ACP States and India for supply to refineries for the marketing year 2006/07
 Type: Regulation
 Subject Matter: Asia and Oceania;  beverages and sugar;  international trade;  agri-foodstuffs;  trade;  economic geography
 Date Published: nan

 31.1.2007 EN Official Journal of the European Union L 22/10 COMMISSION REGULATION (EC) No 92/2007 of 30 January 2007 fixing a complementary quantity of raw cane sugar originating in the ACP States and India for supply to refineries for the marketing year 2006/07 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph of Article 29(4), Whereas: (1) Article 29(4) of Regulation (EC) No 318/2006 lays down that, during the 2006/07, 2007/08 and 2008/09 marketing years and in order to ensure adequate supply to Community refineries, import duties on a complementary quantity of imports of raw cane sugar originating in the States referred to in Annex VI to that Regulation are to be suspended. (2) That complementary quantity should be calculated in accordance with Article 19 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), on the basis of an exhaustive Community forecast supply balance for raw sugar. For the 2006/07 marketing year, the balance indicated the need to import a complementary quantity of raw sugar so that the Community refineries' supply needs can be met. (3) Commission Regulation (EC) No 1249/2006 of 18 August 2006 fixing the complementary quantity of raw cane sugar originating in the ACP States and India for supply to refineries in the period from 1 July 2006 to 30 September 2007 (3) fixed a first complementary quantity of 82 500 tonnes to meet the most urgent supply needs for the first months of the 2006/07 marketing year. As there will be no withdrawal of sugar from the market in accordance with Article 19 of Regulation (EC) No 318/2006, the traditional supply need of sugar for refining, as referred to in Article 29(1) of that Regulation, will not be reduced. Moreover, the Portuguese sugar quota has been reduced by more than 50 % in the marketing year 2006/07. Therefore, in accordance with Article 29(2)(b) of Regulation (EC) No 318/2006, the traditional supply need fixed for Portugal under Article 29(1) of that Regulation is to be increased by a supplementary 35 000 tonnes. (4) To ensure an adequate supply of the refineries in the Community, it is therefore appropriate to fix a supplementary quantity of complementary sugar of 120 000 tonnes for the marketing year 2006/07. (5) This adequate supply of the refineries can only be guaranteed if the traditional export agreements between the beneficiary countries are respected. Therefore a breakdown between the beneficiary countries or group of countries is needed. For India, the quantities fixed in Regulation (EC) No 1249/2006 correspond already to the traditional import quantity. Therefore a limited quantity of 3 500 tonnes is opened for India. The remaining quantities should be fixed for the ACP States, which have collectively undertaken to implement between themselves procedures for the allocation of the quantities in order to ensure the appropriate supply of the refineries. (6) Prior to the import of this complementary sugar, the refiners need to make supply and shipping arrangements with the beneficiary countries and trade. In order to allow them to prepare for the application for import licences in due time, it is appropriate to provide for the entry into force of this Regulation as from the date of its publication. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In addition to the quantities laid down in Regulation (EC) No 1249/2006, a complementary quantity of 120 000 tonnes of complementary raw cane sugar in white-sugar equivalent is fixed for the marketing year 2006/07: (a) 116 500 tonnes expressed as white-sugar originating in the States listed in Annex VI to Regulation (EC) No 318/2006 except India; (b) 3 500 tonnes expressed as white-sugar originating in India. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43). (3) OJ L 227, 19.8.2006, p. 22.